Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notes:
1.	This application 16/546,732 is double patenting with case 13/963,665 (now patent US 10,438,199 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on Feb. 4, 2021.
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on 08/21/2019 and Feb. 4, 2021, wherein Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 12, the combination of Cedeno et al; (US 8,682,715 A1), Yankovich et al; (US 8523054 B2), Spaulding et al; (US 20120323765 A1), White et al; (US 20080133351 A1), LLach; (US 20130066735 A1) fails to fairly teach a method and system, as claimed as a whole, including the underlined subject matter: “in response to a determination that the entire set of conditions is satisfied by the transaction identified by the authorization request from the first acquirer processor: communicating, by the transaction handler, a second authorization request to an issuer processor of the stored value account for authorization for at least a portion of the stored value balance; communicating, by the transaction handler, a third authorization request to an issuer processor of the first account for authorization of the second transaction amount that is reduced from the first transaction amount; receiving, in the transaction handler from the issuer processor of the first account, a second authorization response for the second transaction amount; and communicating, by the transaction handler, a third authorization response to the first acquirer processor for the transaction based on the first authorization response and the second authorization response”.
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).